Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This Office Action is in response to Applicant’s amendment filed on October 05, 2021
Claims 1 – 7 are pending.
Claims 1- 3, & 6 are currently amended.
Claims 7 is new. 
Claims 1 - 7 are rejected. This rejection is final. 

Response to Amendment  
Applicant's amendments have fixed the deficiencies set forth in the previous Office
Action, hence the respective rejections/objections have been withdrawn, except for the rejections still maintained in this Office Action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.
Response to Arguments

Regarding Applicant's arguments about the rejections for claims 1 – 7  under 35 U.S.C § 103, the arguments have been fully considered but are rendered moot due to new ground(s) of rejection necessitated by Applicant’s amendment. 




“the electric appliance includes a power storage device that is chargeable and dischargeable, the information of the electric appliance includes information indicating a power storage state of the power storage device,” and “after the response indicating participation has been transmitted, the information
indicating the power storage state of the power storage device is acquired, and when
determination that the request for the demand response is not achievable has been made on
the basis of the acquired information” are not taught by prior arts. 

Examiner fully considered but this argument is rendered moot due to new ground(s) of rejection necessitated by Applicant’s amendment. 

As per point (1), as recited below in this Office Action, reference ElBsat teaches: in paragraph [0218] that the electric appliance includes a power storage device that is chargeable and dischargeable; in paragraph [0190]  that after the response indicating participation has been transmitted; in paragraphs [0456] and [0457] that the information indicating the power storage state of the power storage device is acquired; and in paragraphs [0456] and [0457] that determination that the request for the demand response is not achievable has been made on the basis of the acquired information, response indicating nonparticipation is transmitted; Therefore, ElBsat teaches the newly added limitations.

Applicant's arguments for other claims, which depend on the argued patentability of
claims 1 – 3, & 6, are also respectfully traversed by Examiner based on the reasons recited above.
 
Therefore, the rejections, based on new ground(s) necessitated by Applicant's amendment, are presented. 


NEW REJECTIONS DUE TO AMENDMENT: 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 7 are rejected under 35 U.S.C. 103 as being unpatenable over Imes (US Pub. 2013/0054758), in view of ElBsat (US Pub. 2018/0356782).

Regarding claim 1, Imes teaches: 
 an energy management device provided for a customer and capable of controlling an electric appliance of the customer by communicating with a server, the server being configured to send a request for demand response, the energy management device (Fig 1, para [0038]; see also Fig 2, para [0047] & para [0068]) comprising: 
a receiver configured to receive the request for the demand response from the server (Fig 3, paras [0067] & [0106]; see also Fig 2, para [0047]); 
a transmitter configured to transmit a response indicating participation or nonparticipation with respect to the request (Fig 3, paras [0067] & [0106]); 
an electric appliance control unit configured to control the electric appliance ( Fig 3, para [0088]; see also para [0030]); and 
an information acquisition unit configured to acquire information of the electric appliance (Fig 3, paras [0067] & [0040]; see also para [0041]), wherein, 

Imes specifically teaches (underlines and red boxes are added by the Examiner for emphasis): 

    PNG
    media_image1.png
    483
    820
    media_image1.png
    Greyscale


[0038] FIG. 1 illustrates a block diagram of an energy management system, illustrated generally at
100, and configured to be used with a site 102 according to an aspect of the disclosure. Site can
include a residential site, an industrial site, a manufacturing site, a commercial site, or any combination
thereof. According to an aspect, energy management system 100 can include a customer engagement
platform 104 located at a remote location that can be communicatively coupled to the site 102 via a
network 106. According to a further aspect, site 102 can include a customer engagement portal 108,
an associated mobile device 110, one or more smart appliances 112, or any combination thereof. In an
aspect, the customer engagement portal 108 is configured to communicate with the customer
engagement platform 104 and additionally functions as a controller of energy consumption at the site.
In an aspect, the portal 108 can be incorporated into or be in the form of a wireless thermostat
(TSTAT) running a DROID operating system to combine the functionality of the portal 108 and TSTAT
into a single unit. Alternatively, as will be described in greater detail, the portal 108 is capable of being
docked with the TSTAT and establishes communication with the TSTAT via communication interfaces

and the TSTAT are capable of communicating with one another via an interface. In either aspect, the
customer engagement portal 108 is configured as a device for managing energy use at the site 102.
According to a further aspect, the customer engagement platform 104 can communicate with an
external information network 114 to receive and subsequently store a plurality of data files, including
such items as audio files, video files, music files, weather forecasts, sports scores, informational or
instructional videos, advertisements, current news or any other information received from a plurality of
sources accessible to the information network 114. Additionally, the customer engagement platform
104 is configured to send the data files to the site 102 for management and display by the customer
engagement portal 108. In another aspect, the customer engagement platform 104 and the mobile
device 110 can both be configured such that the data files can also be sent from the platform 104 to
the mobile device 110. Accordingly, the customer engagement platform 104 functions as an
intermediate for the communication of data files between the information network 114 and the site 102
or mobile device 110. This aspect is advantageous because it allows for the controlled and selective
communication of different types of information to users of the site 102, and also increases the ability
to communicate with users of the site 102 beyond simply sending recommended set points for the
TSTAT or other network devices or smart appliances 112 located at the site 102. As will be described
in further detail, the customer engagement platform 104 is a host for a suite of different types of
content received from the information network 114, which can ultimately be sent to the site 102
depending on the needs of the specific market. In other words, the customer engagement platform 104
provides an internet based server that is configured to facilitate the sending of data files to a targeted
audience


    PNG
    media_image2.png
    649
    547
    media_image2.png
    Greyscale

 [0067] According to an aspect, customer engagement portal 300 can also include a communication
interface 330, an information network interface 316, an external bus interface 320, an application
program interface 340, or any combination thereof configurable to be coupled to one or more of buses
306, 308, 310 or any combination thereof. According to an aspect, any combination of interfaces 330,
316, 320, 340 can be configured in any combination of hardware, software, or firmware, and can
include any combination or portion of a serial bus interface, a parallel bus interface, a serial--parallel
bus interface, a universal serial bus interface, industry standard bus interface, controller area network
bus interface, a serial peripheral interface, a universal asynchronous receiver transmitter interface, a
control bus interface, standard digital input output interface, or any combination thereof.

[0106] In accordance with an aspect, an energy price alert display 730 can be presented on the portal
500 that provides energy specific information to the user. According to an aspect shown in FIG. 7C,
the energy price alert display 730 may let the user know that that electricity rate has increased and
inquire as to the interest of the user in participating in a community demand response event which is
designed to help conserve energy. The user can indicate his interest for participating in the demand
response event by touching the "yes" button icon 732. The portal 500 can then adjust the energy
usage according. The user can also indicate his desire not to participate in the demand response
event by touching the "no" button icon 734. It will be appreciated that the energy price alert display 700
could also provide other alert information to the user. The energy price alert display 700 can be
presented to the user at any time. In accordance with one aspect, it is presented when the user
engages the energy tips icon 506. In accordance with another aspect, the energy price alert display
700 can be presented when the user engages the portal 500.

[0088] As further illustrated in the block diagram of FIG. 3, a thermostat can be incorporated into the
customer engagement portal 300. The thermostat functionality of the customer engagement portal can
include a temperature and humidity sensors 352, and one or more I/O devices 354 to allow a user to
provide an input to site controller 300. For example, I/O device 354 can enable a user can to select a
mode (e.g. off, A/C, Heat, Fan, etc.), a smart energy mode (e.g. proximity, vacation, smart schedule,
etc.), or various other features or combinations of features. Customer engagement portal can also
include a power interface 356, and a bus interface 358. The thermostat of the customer engagement
portal 300 can also include a processor or controller 360, and one or more control relays 362 to control
a remote unit such as an HVAC unit, heat pump, other appliances, or any combination thereof.



[0040] According to a further aspect, the ability of the customer engagement platform 104 to establish
communication with both the site 102 and the mobile device 110 is advantageous because it allows
the customer engagement platform 104 to gather information about both the mobile device 110 and
the portal 108 associated with the site 102. For example, the customer engagement platform 104 is
configured to receive from the portal 108 the type of smart appliances 112 disposed at the site 102
along with any energy consuming information of either the smart appliances 112 or the site 102. This
information ultimately allows the data files to be paired with the site 102 in response to the received
information and helps in establishing a targeted audience for the data files. For example, information
directed to the site 102 can be focused on how to properly operate the smart appliance 112 disposed
at the site 102 or can include instructional videos on how to operate a new network device recently
detected at the site 102. In addition, the ability of the customer engagement platform 104 to
communicate with the mobile device 110 allows the customer engagement platform 104 to identify
where a user associated with the mobile device 110 is located. Accordingly, the customer engagement
platform 104 allows one or more third parties access to the information network 114 to request the
sending of advertisements or information to the mobile device 110 according to a detected location of
the mobile device 110. For example, advertisements or information can be sent to the mobile device
110 when the mobile device 110 is located within a predetermined vicinity of the third party's business.
In addition, the ability of the customer engagement platform 104 to detect the location of the mobile
device also allows the customer engagement platform 104 to track the travel patterns of the user
associated with the mobile device 110. In addition, the customer engagement platform 104 is
configured to determine whether a user is located at the site 102, along with determining how often a
user is located at the site 102 during a normal day. Accordingly, in an aspect, data files can be sent to
the mobile device 110 or site 102 based on these detected travel patterns of the user or based on this
characterization. In each of these situations, the relevance of the data files paired with the user or site
102 is improved and ultimately leads to increased interest in program participation by both third parties
and the user because the data files being sent are focused and pertinent to the specific user or site
102.

but, Imes does not explicitly disclose: 
the electric appliance includes a power storage device that is chargeable and dischargeable, 
the information of the electric appliance includes information indicating a power storage state of the power storage device, and
 after the response indicating participation has been transmitted, 
the information indicating the power storage state of the power storage device is acquired, and when 
determination that the request for the demand response is not achievable has been made on the basis of the acquired information, 

However, ElBsat teaches: 
the electric appliance includes a power storage device that is chargeable and dischargeable (ElBsat: Fig 3, module 306 , para [0218]; see also paras [0151] & [0176]), 
the information of the electric appliance includes information indicating a power storage state of the power storage device (Elbsat: paras [0228] – [0229]; see also paras [0190] & [0120] – [0121]), and
 after the response indicating participation has been transmitted (Elbsat: para [0190]), 
the information indicating the power storage state of the power storage device is acquired (Elbsat: paras [0456] –[0457]; see also para [0202]), and when 
determination that the request for the demand response is not achievable has been made on the basis of the acquired information, (Elbsat: paras [0456] –[0457]).


ElBsat specifically teaches (underlines and red boxes are added by the Examiner for emphasis): 


    PNG
    media_image3.png
    611
    793
    media_image3.png
    Greyscale

[0218] High level optimizer 632 can be configured to optimize the utilization of a battery asset,
such as battery 108, battery 306, and/or electrical energy storage subplant 533. A battery asset can be used to participate in IBDR programs which yield revenue and to reduce the cost of energy and the cost incurred from peak load contribution charges. High level optimizer 632 can use an optimization algorithm to optimally allocate a battery asset (e.g., by optimally charging and discharging the battery) to maximize its total value. In a planning tool framework, high level optimizer 632 can perform the optimization iteratively to determine optimal battery asset allocation for an entire simulation period (e.g., an entire year), as described with reference to FIG. 8. The optimization process can be expanded to include economic load demand response (ELDR) and can account for peak load contribution charges. High level optimizer 632 can allocate the battery asset at each time step (e.g., each hour) over a given horizon such that energy and demand costs are minimized and frequency regulation (FR) revenue maximized. These and other features of high level optimizer 632 are described in detail below.

[0228] Still referring to FIG. 9, high level optimizer 632 is shown to include a capacity
constraints module 906. Capacity constraints module 906 may be configured to impose one or
The capacity constraints may be used
to relate the battery power P.sub.bat charged or discharged during each time step to the
capacity and state-of-charge (SOC) of the battery. The capacity constraints may ensure that the
SOC of the battery is maintained within acceptable lower and upper bounds and that sufficient
battery capacity is available for frequency regulation. In some embodiments, the lower and
upper bounds are based on the battery capacity needed to reserve the amount of power
committed to frequency regulation P.sub.FR.sub.i during each time step i.

[0229] In some embodiments, capacity constraints module 906 generates two sets of capacity
constraints. One set of capacity constraints may apply to the boundary condition at the end of
each time step i, whereas the other set of capacity constraints may apply to the boundary
condition at the beginning of the next time step i+1. For example, if a first amount of battery
capacity is reserved for frequency regulation during time step i and a second amount of battery
capacity is reserved for frequency regulation during time step i+1, the boundary point between
time step i and i+1 may be required to satisfy the capacity constraints for both time step i and
time step i+1. This ensures that the decisions made for the power committed to frequency
regulation during the current time step i and the next time step i+1 represent a continuous
change in the SOC of the battery.

[0190] Low level optimizer 634 may control an inner (e.g., equipment level) loop of the
cascaded optimization. Low level optimizer 634 may determine how to best run each subplant
at the load setpoint determined by high level optimizer 632. For example, low level optimizer
634 may determine on/off states and/or operating setpoints for various devices of the subplant
equipment in order to optimize (e.g., minimize) the energy consumption of each subplant while

optimizer 634 receives actual incentive events from incentive programs 602. Low level
optimizer 634 may determine whether to participate in the incentive events based on the
resource allocation set by high level optimizer 632. For example, if insufficient resources have
been allocated to a particular IBDR program by high level optimizer 632 or if the allocated
resources have already been used, low level optimizer 634 may determine that energy storage
system 500 will not participate in the IBDR program and may ignore the IBDR event.
However, if the required resources have been allocated to the IBDR program and are available
in storage subplants 530, low level optimizer 634 may determine that system 500 will
participate in the IBDR program in response to the IBDR event. The cascaded optimization
process performed by demand response optimizer 630 is described in greater detail in U.S.
patent application Ser. No. 15/247,885.

[0456] At every dispatch, participation kernel 1720 can be configured to make its participation
decision based on whether the benefit is above the threshold or not and the NBT threshold
value, predicted real-time LMP, and day-ahead LMP. If the benefit is greater than the threshold,
then participation kernel 1720 can be configured to continue to participate for the remainder of
the day. If the benefit gets to a point where it is below the threshold, then the decision would be
to quit participating for the remainder of the day. Participation kernel 1720 can be configured
to abandon the remainder of the day by setting the participation mask to zeros and keeping the
participation mask at zeros for the remainder of the day. Determining to abandon participation
for a particular day may result in an updated bid being sent to CSP 1704.



the claimed invention to have modified Imes and incorporate the teachings of ElBsat for using a power storage device in a demand response and ultimately deciding not to participate in the demand response after initially committing to participation. The one of ordinary skill in the art would have been motivated to do so to further incentivize customers to participate in a demand response program, beyond the mere energy savings benefit, thereby enabling more efficient use of an energy grid by enrolling additional reluctant customers in the demand response program. For example, customers would be more likely to participate in the demand response program, if customers had access to alternative energy sources during the demand response program. Furthermore, the customer would be more likely to participate, if each customer were permitted to un-commit to the demand response program, after initially committing to participate, because less than anticipated power storage power is available for appliance consumption (ElBsat: paras [0120] – [0121]). 

Regarding claim 2, Imes teaches: 
an energy management system (Abstract) comprising: 
an energy management device provided for a customer and capable of controlling electric appliances of the customer by communicating with a server, the server being configured to send a request for demand response (Fig 1, para [0038]; see also Fig 2, para [0047] & para [0068]);  wherein
the energy management device includes: a receiver configured to receive the request for the demand response from the server (Fig 3, paras [0067] & [0106]; see also Fig 2, para [0047]), 
a transmitter configured to transmit a response indicating participation or nonparticipation with respect to the request (Fig 3, paras [0067] & [0106]), 
an electric appliance control unit configured to control each electric appliance( Fig 3, para [0088]; see also para [0030]), and
 an information acquisition unit configured to acquire information of the electric appliance (Fig 3, paras [0067] & [0040]; see also para [0041]), 



but, Imes does not explicitly disclose: 

a power storage device provided, for the customer, as one of the electric appliances, the power storage device is chargeable and dischargeable, the power storage device having a function of transmitting information indicating a power storage state of the power storage device to provide the information to the energy management device,  and 
after the response indicating participation has been transmitted, the information indicating the power storage state of the power storage device is acquired, and when determination that the request for the demand response is not achievable has been made on the basis of the acquired information, a response indicating nonparticipation is transmitted.

However, ElBsat teaches:
a power storage device provided, for the customer, as one of the electric appliances, the power storage device is chargeable and dischargeable (ElBsat: Fig 3, module 306 , para [0218]; see also paras [0151] & [0176]), 
the power storage device having a function of transmitting information indicating a power storage state of the power storage device to provide the information to the energy management device (Elbsat: paras [0228] – [0229]; see also paras [0190] & [0120] – [0121]),  and 
after the response indicating participation has been transmitted (Elbsat: para [0190]), 
the information indicating the power storage state of the power storage device is acquired (Elbsat: paras [0456] –[0457]; see also para [0202]),
and when determination that the request for the demand response is not achievable has been made on the basis of the acquired information, a response indicating nonparticipation is transmitted (Elbsat: paras [0456] –[0457]).
.


It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to have modified Imes and incorporate the teachings of ElBsat for using a power storage device in a demand response and ultimately deciding not to participate in the demand response after initially committing to participation. The one of ordinary skill in the art would have been motivated to do so to further incentivize customers to participate in a demand response program, beyond the mere energy savings benefit, thereby enabling more efficient use of an energy grid by enrolling additional reluctant customers in the demand response program. For example, customers would be more likely to participate in the demand response program, if customers had access to alternative energy sources during the demand response program. Furthermore, the customer would be more likely to participate, if each customer were permitted to un-commit to the demand response program, after initially committing to participate, because less than anticipated power storage power is available for appliance consumption (ElBsat: paras [0120] – [0121]). 

Regarding claims 3 and 6, modified Imes teaches an energy management device and energy management system. Therefore, modified Imes teaches the energy management system and method. 


Regarding claim 4, modified Imes teaches all of the limitations of claim 3. 
Modified Imes further teaches and Imes teaches also comprising:
 an information terminal communicable with the energy management device, wherein the energy management device has a function of receiving a setting for the electric appliance from the information terminal (Imes: Fig 3, paras [0067] & [0040]; see also para [0041]).

Regarding claim 5, modified Imes teaches all of the limitations of claim 4. 
Modified Imes further teaches and Imes teaches also wherein:
 the energy management device notifies the information terminal that the energy management device has received the request, and the energy management device receives an instruction as to participation or nonparticipation from the information terminal, and transmits a response to the server (Imes: Fig 3, paras [0067] & [0040] & [0106]; see also para [0041])..

Regarding claim 7, modified Imes teaches all of the limitations of claim 1. 
Modified Imes further teaches and Elbsat teaches also wherein:
the information indicating the power storage state of the power storage device includes information indicating a remaining power amount of the power storage device (Elbsat: paras [0456] –[0457]; see also para [0202]), and 
after the response indicating participation has been transmitted (Elbsat: para [0190]), 
the information indicating the remaining power amount of the power storage device is acquired (Elbsat: paras [0456] –[0457]; see also para [0202]), and 
when the determination that the request for the demand response is not achievable has been made on the basis of the acquired information, the response indicating nonparticipation is transmitted (Elbsat: paras [0456] –[0457]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure. 
Imes (US Pub. 2011/0202185):  teaches responding to demand response by text message.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office
action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMEIR MYERS/Examiner, Art Unit 2115                                                                                                                                                                                                        12/30/2021


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115